Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed on 3/24/2020. Claims 1, 9 and 17 are independents. Claims 1-20 are currently pending.

Response To Argument
Applicant’s arguments, see Remarks, filed on 9/12/2022, with respect to the rejection to claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Jellinek and Chen.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jellinek (US 7818435 B1), in view of Chen (CN 107222561 A) 

	Regarding claims 1, 9 and 17, Jellinek teaches [a] method, comprising:
	performing by a transport layer reverse proxy server that is coupled to an application layer reverse proxy server via a first connection associated with a first client and is coupled to the application layer reverse proxy server via a second connection associated with a second client (FIG. 1 and col4 ln47-51, Although one client 102 is shown in FIG. 1 by way of example, any number of clients can be included in the system 100, and multiple connects may be simultaneously established between different client devices and reverse proxy server 106; in either 4-layer or 7-layer networking model, request goes through at two components, application layer [application layer reverse proxy server] and transport layer components [transport layer reverse proxy server]; request goes through application layer first and through transport layer):
receiving, from the application layer reverse proxy server, a request message on behalf of the first client that is intended for a destination server, the request message being received via the first connection and comprising application layer metadata associated with the first client (FIG. 1 and col4 ln43-col5 ln12, In certain embodiments, user 122 may be required to enter a login ID and password [part of application layer metadata] which is used by reverse proxy 106 to authenticate the user 122 as being authorized to access the content of local network 116);
	determining whether the first client is authorized to communicate with the destination server by applying a first security rule to the application layer metadata (FIG. 1 and col4 ln43-col5 ln12, In certain embodiments, user 122 may be required to enter a login ID and password [part of application layer metadata] which is used by reverse proxy 106 to authenticate the user 122 as being authorized to access the content of local network 116).
	Jellinek does not explicitly disclose responsive to determining that the first client is not authorized to communicate with the destination server, terminating the first connection while maintaining the second connection. However, in an analogous art, Chen teaches disclose responsive to determining that the first client is not authorized to communicate with the destination server, terminating the first connection while maintaining the second connection (If the rule base is not found in the feature description matched with the service request, the transport layer reverse proxy refuses the service request of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jellinek and Chen because doing so will free network resources (bandwidth) by dropping those unauthorized connections (requests).

	Regarding claims 5 and 13, the combination of Jellinek and Chen teaches all of the limitations of claims 1 and 9, respectively, as described above. Chen further teaches wherein the application layer metadata is included in a hypertext transfer protocol (HTTP) connect header of the request message (p.3 para. 6, Following combine the accompanying drawings of the embodiments of the present invention, the technical solutions in embodiments of the present invention will be described in a clearly and fully, obviously, the described embodiments is only the invention embodiment part, and not all the embodiments. as the basis for realizing the transmission layer reverse proxy method of the embodiment, first, to start the reverse proxy server, as shown in FIG. 1, reverse server establish a transport layer connection with the user end after receiving the service request data from the end user, such as all kinds of service request, and transmits the service request sent by the user data to the service server providing each kind of service. Then, opening at least one interception port, in one embodiment, the port opening 80 [a port for HTTP connection], in another embodiment, opening the other one or more ports except outer port 80 p.4,para. 5, [i]n another embodiment, a user of a requested service protocol is based on higher-layer protocol of the Protocol, including, but not limited to: TP protocol, SSH protocol, HTTP protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jellinek and Chen because doing so will simplify software implication cost by collecting parameters in one data structure metadata and reduce the deployment cost of user (Chen, p.4).

	Regarding claims 6, 14 and 19, the combination of Jellinek and Chen teaches all of the limitations of claims 1, 9 and 17, respectively, as described above. Jellinek further teaches wherein the application layer metadata comprises at least one of:
	a username (FIG. 1 and col4 ln43-col5 ln12, In certain embodiments, user 122 may be required to enter a login ID and password [part of application layer metadata] which is used by reverse proxy 106 to authenticate the user 122 as being authorized to access the content of local network 116);
	a password (FIG. 1 and col4 ln43-col5 ln12, In certain embodiments, user 122 may be required to enter a login ID and password [part of application layer metadata] which is used by reverse proxy 106 to authenticate the user 122 as being authorized to access the content of local network 116);
	an organization name;
	a browser identification (ID); or
	an internet protocol (IP) address.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jellinek and Chen because doing so will simplify software implication cost by collecting parameters in one data structure metadata and reduce the deployment cost of user (Chen, p.4).

	Regarding claims 7, 15 and 20, the combination of Jellinek and Chen teaches all of the limitations of claims 1, 9 and 17, respectively, as described above. Chen further teaches wherein the transport layer reverse proxy server is a transmission control protocol (TCP) reverse proxy server (p.4, para. 5, In another embodiment, a user of a requested service protocol is based on higher-layer protocol of the Protocol, including, but not limited to: TCP protocol, SSH protocol, HTTP protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jellinek and Chen because doing so will support the transmission of multiple network protocol, reduces the deployment cost of user and improve convenience of user to response service (Chen p.4).

	Regarding claims 8 and 16, the combination of Jellinek and Chen teaches all of the limitations of claims 1 and 9, respectively, as described above. Jellinek further teaches wherein the transport layer reverse proxy server is a hypertext transfer protocol (HTTP) reverse proxy server (col3 ln61-col4 ln5, support such protocols as the Hypertext Transport Protocol (HTTP)).

Claim Objections
Claims 2-4, 10-12 and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437